DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: systems and methods for processing multiple video camera image streams to generate stroboscopic image sequences.

Claims 1, 11, 12, 13, 15 and 17 are independent – see note file for feature mapping. Claim 12 is the broadest claim

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 recite the limitation ""the subject” in line two of claim 4 and line 5 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is considering the object of claim 1 to be” the subject” for examining both claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arpa et al. (U. S. Patent Application Publication 2003/0085992 A2, hereafter ‘992).

Regarding claim 1, Arpa teaches an image processing apparatus (‘992; fig. 2; ¶ 0028-0029) responsive to successive groups of images (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 109, 110, 112, 114) is processed and stored independently) of an object captured at the same time by two or more spaced apart image capturing devices (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; 4 cameras spaced apart at known fixed locations); and to depth information indicating a three-dimensional location of the object relative to at least one distance measuring device (‘992; fig. 2; ¶ 0041-0042; ¶ 0049; The 3D module 420 performs depth and shape recovery relative to one or more of the 4 cameras spaced apart at known fixed locations), the image processing apparatus (‘992; fig. 2; ¶ 0028-0029) comprising: a frame selecting unit configured to select a set of the successive image groups (‘992; fig. 2; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the successive image groups); a model generating unit configured to generate a three dimensional model (‘992; fig. 2, element 210, 3D model generator; ¶ 0044-0045; foreground objects are segmented and their depth and shapes recovered, enabling the modeling of these objects in three dimensions), for each image group in the set of image groups (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 109, 110, 112, 114) is processed and stored independently), from images captured at the same time by the two or more spaced apart image capturing devices (‘992; figs. 1, 
Arpa discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the 

In regard to claim 2, Arpa teaches the image processing device according to claim 1 and further teaches wherein the frame selecting unit is configured to select image groups, for use by the model generating unit to generate respective 3D models for inclusion in the stroboscopic image which do not interfere with each other in a 3-dimensional space (‘992; ¶ 0030; By using a common coordinate system from the 3D model, multiple, non-overlapping portions of the video imagery from the cameras - do not interfere with each other - can be aligned to the model).

Regarding claim 3, Arpa teaches the image processing device according to claim 4 and further teaches wherein the frame selecting unit is configured to detect a degree of interference, being information indicating a degree of overlapping in a 3-dimensional space between a 3D model generated on the basis of a plurality of predetermined viewpoint images and a 3D model generated on the basis of a plurality of other viewpoint images (‘992; ¶ 0030; By using a common coordinate system from the 3D model, multiple, non-overlapping portions of the video imagery from the cameras – the degree of overlap is determined and overlapping portions are not used – non-overlapping portions can/are be aligned to the model).

In regard to claim 4, Arpa teaches the image processing device according to claim 1 and further teaches the device as further comprising: a determining unit that determines presence of movement of the subject according to a change in the position of the subject (‘992; fig. 4; ¶ 0036; ¶ 0042), wherein the composition unit (‘992; fig. 2, element 208; ¶ 0028) is configured to 

Regarding claim 5, Arpa teaches the image processing device according to claim 1 and further teaches the device as further comprising: a display control unit (‘992; fig. 2, element 208) that displays the stroboscopic image on a display device (‘992; fig. 2, element 118), wherein the display control unit is configured to display the stroboscopic image generated by arranging display positions of the 3D models at different positions from original positions in a case where an amount of change in the position of the subject is equal to or smaller than a predetermined value (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene).

In regard to claim 6, Arpa teaches the apparatus according to claim 1 and further teaches the apparatus as comprising a set of devices providing: two or more image capturing devices (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; 4 cameras spaced apart at known fixed locations), arranged so that the successive images comprise groups of images captured from different respective image capture viewpoints (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; 4 cameras spaced apart at known fixed locations); and one or more distance measuring devices (‘992; fig. 2; ¶ 0041-0042; ¶ 0049; The 3D module 420 performs depth and shape recovery relative to one or more of the 4 cameras spaced apart at known fixed locations).

Regarding claim 7, Arpa teaches the apparatus according to claim 6 and further teaches in which the two or more image capturing devices are arranged to capture images in synchronism with one another (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; 4 cameras spaced apart at known fixed locations).

In regard to claim 8, Arpa teaches the apparatus according to claim 6 and further teaches the apparatus as further comprising a frame synchronizing unit to detect a synchronization shift between the images of a group (‘992; fig. 2, element 202, multiplexer, muxes together the image streams thus providing ynchronization or all the streams to the common clock of the combined output of the multiplexer; ¶ 0028).

Regarding claim 9, Arpa teaches the apparatus according to claim 1amd further teaches in which the model generating unit is configured to detect the intersection of visual hulls corresponding to respective images of a group of images (‘922; ¶ 0041; second technique aligns the video frames to a spherical image mosaic that itself has been aligned to the 3D model).

In regard to claim 10 Arpa teaches the apparatus according to any one of claim 1and further teaches in which the model generating unit is configured to generate a mesh representing the object (‘922; ¶ 0029; wire frame computer model - mesh) and to perform texture mapping on the generated mesh (‘992; ¶ 0044-0045; from the shape and depth of the foreground object, three-dimensional models are generated and textures are mapped onto them).

Claim 11 is rejected in like manner as for claim 1 above.

Claim 12 is rejected in like manner as for claim 1 above.

Claim 13 is rejected in like manner as for claim 1 above.

Claim 14 is rejected in like manner as for claim 6 above.

Claim 15 is rejected in like manner as for claim 1 above.

In regard to claim 16, Arpa teaches the apparatus according to claim 15 and further teaches in which the composition unit is configured to generate the stroboscopic image using display positions for the representations of the object for those images along a predetermined display path (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene).

Claim 17 is rejected in like manner as for claim 1 above.

In regard to claim 18, Arpa teaches the apparatus according to claim 17 and further teaches the apparatus as comprising a model generator to generate a three-dimensional model of the object from the successive images, and in which the interference detecting unit is configured to detect interference with respect to one or more bounding boxes surrounding the generated three-dimensional model (‘992; ¶ 0030; By using a common coordinate system from the 3D 

Regarding claim 19, Arpa teaches the apparatus according to claim 17 and further teaches in which the threshold interference represents an overlap of a predetermined proportion of the image area of the representations of the object (‘992; ¶ 0030; By using a common coordinate system from the 3D model, multiple, non-overlapping portions of the video imagery from the cameras - do not interfere with each other - can be aligned to the model).

Claim 20 is rejected as for claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613